DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 7/19/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6, 8-10, 13, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 2013/0014110) and further in view of Wu (US 2010/0241654) and further in view of Patwardhan (US 10,705,756).

Regarding claim 1, Doyle teaches: A method of supporting a virtualized application for execution on top of a guest operating system of a virtual machine that has a file system managed by the guest operating system, wherein the virtual machine runs on top of a hypervisor (¶ 18, “VMA 148 may include the functionality of a hypervisor”), said method comprising: 
provisioning a first virtual disk for the file system of the virtual machine and a second virtual disk for the virtualized application (¶ 21, “VM 202, which is , wherein the first virtual disk stores first files of the virtualized application and the second virtual disk stores second files of the virtualized application (¶ 22, “one or more directory nodes in each virtual application disk 206 is mapped to (file linked) to a directory node in the OS in the virtual OS disk 204”).
Doyle does not teach, however, Wu teaches: retrieving metadata of the virtualized application (¶ 122, “Step 534 reads the file system metadata to determine the current storage block usage information”); 
updating a the file system (¶ 124, “Step 541 updates the inferred storage structure database with the changed file system objects and storage blocks”); 
creating additional logical blocks of the file system and updating the master file table to map the second files to the additional logical blocks according to the retrieved metadata (¶ 111, “If a storage block is associated with a new file, the storage requests will include a write to a storage block corresponding with the master file table or other file system metadata structure”); and 
creating a mapping for the additional logical blocks according to the master file table and the retrieved metadata (¶ 104, “This allows virtual storage array interfaces and/or the storage block access optimizer to map a given file system object to its corresponding storage blocks”), wherein the filter driver, when processing the lOs, consults the mapping for the additional logical blocks to identify blocks of the second virtual disk corresponding to the additional logical blocks (¶ 128, “To .
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of retrieving metadata of the virtualized application; updating a the file system; creating additional logical blocks of the file system and updating the master file table to map the second files to the additional logical blocks according to the retrieved metadata; and creating a mapping for the additional logical blocks according to the master file table and the retrieved metadata, wherein the filter driver, when processing the lOs, consults the mapping for the additional logical blocks to identify blocks of the second virtual disk corresponding to the additional logical blocks, as taught by Wu, in the same way to the method, as taught by Doyle. Both inventions are in the field of managing storage of virtual applications, and combining them would have predictably resulted in a system configured to “improve storage efficiency, compactness, performance, reliability, and compatibility”, as indicated by Wu (¶ 2).
Doyle and Wu do not teach, however, Patwardhan teaches: a hypervisor that includes a filter driver for processing input/output operations (lOs) of the virtual machine (col. 7:19-23, “Hypervisor 220 can include an I/O Filter Framework (FW) 222, an operating system kernel 230, an I/O Filter Driver 232, and one or more device drivers 234”).
a hypervisor that includes a filter driver for processing input/output operations (lOs) of the virtual machine, as taught by Patwardhan, in the same way to the method, as taught by Doyle. Both inventions are in the field of managing I/O operations of virtual applications, and combining them would have predictably resulted in “performing a more efficient backup of application data”, as indicated by Patwardhan (col. 1:7-10).

Regarding claim 2, Wu teaches: the metadata of the virtualized application includes a mapping of file names of the virtualized application to logical blocks of the first virtual disk and the second virtual disk (¶ 84, “if a storage client previously requested storage blocks from files A, B, and C at approximately the same time, such as within several minutes of each other, these files may be assigned to a single set”).

Regarding claim 3, Wu teaches: the metadata of the virtualized application is stored in the second virtual disk and retrieved from the second virtual disk (¶ 111, “the storage requests will include a write to a storage block corresponding with the master file table or other file system metadata structure”).

Regarding claim 6, Wu teaches: upon detecting that a command from the virtual machine targets one of the additional logical blocks, consulting the mapping to identify the blocks of the second virtual disk corresponding to the additional logical blocks, and reissuing the command to target the identified blocks of the second virtual disk (¶ 104, “step 425 adds the file system object and its associated storage blocks to a first data structure that is indexed or keyed based on the file system object. This allows virtual storage array interfaces and/or the storage block access optimizer to map a given file system object to its corresponding storage blocks”; ¶ 128, “To identify additional physical storage blocks for prefetching, example arrangement 600 includes a physical storage block to virtual machine storage structure translation module 610. Module 610 maps a given physical storage block to a corresponding portion of a virtual machine storage structure 615”).

Claim(s) 8-10, 13, 15-16, and 19 correspond(s) to claim(s) 1-3 and 6, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 4-5, 11-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle, Wu, and Patwardhan, as applied above, and further in view of Feathergill (US 9,569,446).

Regarding claim 4, Wu teaches: the second virtual disk is an application virtual disk that is shared with other virtual machines (¶ 89, “virtual machine applications use a virtual machine disk image file to implement virtual machine data storage device”).
Doyle, Wu, and Patwardhan do not teach, however, Feathergill teaches: the first virtual disk is a base virtual disk that is shared with other virtual machines (claim .
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the first virtual disk is a base virtual disk that is shared with other virtual machines, as taught by Feathergill, in the same way to the first virtual disk, as taught by Doyle. Both inventions are in the field of managing virtual machine disks, and combining them would have predictably resulted in a system configured to “generate a catalog of the file system structure that can be stored with the backup image”, as indicated by Feathergill (abstract).

Regarding claim 5, Wu teaches: the second virtual disk is provisioned exclusively for the virtualized application (¶ 39, “machine file system 104b is adapted to store one or more virtual machine disk images 113, each representing the configuration and optionally state and data of a virtual machine”).

Claim(s) 11-12 and 17-18 correspond(s) to claim(s) 4-5, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle, Wu, and Patwardhan, as applied above, and further in view of Pliskin (US 2020/0053123).

the first and second disks are provisioned in response to a user logging into a desktop that is supported by the virtual machine (¶ 28, “Each activity log may further identify the user that is logged into a portal session, and/or a time at which each resource allocation operation occurred. Examples of resource allocation operations include, but are not limited to, an allocation of a virtual machine, an allocation of a storage disk, a deallocation of a virtual machine, a deallocation of a storage disk, etc”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the first and second disks are provisioned in response to a user logging into a desktop that is supported by the virtual machine, as taught by Pliskin, in the same way to the virtual disks, as taught by Doyle. Both inventions are in the field of managing virtual machine disks, and combining them would have predictably resulted in a system configured to “analyze sequences of cloud-based resource allocations to determine whether such sequences are performed with a malicious intent”, as indicated by Pliskin (abstract).

Claim(s) 14 and 20 correspond(s) to claim(s) 7, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199